PER CURIAM.
The only assignment of error which reaches any of the findings of fact made by the court below is the second, which, if liberally treated, challenges the correctness of the finding that Lund acted in good faith when he cut the logs on land belonging to the intervenor, Keith, and that such cutting was in the honest belief that he had a right so to do. A careful reading of the evidence bearing upon this finding compels us to say that quite a number of facts and circumstances indicate that Lund deliberately cut these logs without excuse or justification. But there was evidence which tended to establish his claim of good faith and that he was not a willful trespasser.
Although, in our opinion, the evidence preponderated in favor of the intervenor on this question, we cannot say that the finding is without evidence to sustain it. Other points made by counsel need not be specially mentioned, for they are inconsequential.
Order affirmed.